DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the preliminary amendment filed 01/13/2021 the following occurred: Claims 1, 3-6, 8-11, 13-15, and 17-20 were amended; and Claims 21-22 were added as new. Claims 1, 3-11, and 13-22 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-11, and 13-22 are drawn to systems and a method, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 11, and 20 recite, in response to a received patient identifier: retrieve characteristic information for a longitudinally tracked lesion from a lesion tracking data store according to the patient identifier, wherein the characteristic information is missing a first measurement for the lesion measured on a first date, where the first measurement and the first date are incorporated into a first narrative report stored in a report data store; retrieve narrative reports, including the first narrative report, from the report data store according to the patient identifier; construct a display of the characteristic information for the longitudinally tracked lesion and an indicator indicating the characteristic information is missing the first measurement determined by comparing measurements in the narrative reports with measurements in the characteristic information; and the constructed display of the characteristic information for the longitudinally tracked lesion and the indicator indicating the characteristic information is missing the first measurement for the lesion, parse the narratives of the narrative reports and identify section and paragraph headers in response to an indication to find the missing first measurement; map phrases of the parsed sentences to an ontology; and identify measurements in the parsed sentences, wherein the lesion tracking unit displays a measurement of the identified measurements that corresponds to the missing first measurement in place of the indicator in the display of the characteristic information for the at least one longitudinally tracked lesion.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by analyzing patient data in order to longitudinally track the patient’s lesions, as outlined in the recitations above. The originally filed specification indicates, on page 3, lines 7-10, that “finding missing measurements provide more complete longitudinal information about tracked lesions. More complete longitudinal information aides healthcare practitioner review of the longitudinal information and provides for more informed decision making concerning patients with tracked lesions.”  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “a lesion tracking unit…is configured to”, “a display device configured to display”, “a document parser engine configured to”, “a concept extraction engine 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “one or more data processors configured to” language is incidental to the claimed configuration of functions). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 2, and 
Page 4, lines 16-34, where “The data stores 12, 14, 18 can include data organization, such as a file system, a database management system, an element definition, an object definition and the like. The data store includes local and/or remote non-transitory storage medium, such as disk storage, solid state storage, server storage, local storage, cloud storage and the like. The data stores are communicatively connected to at least one data processor 20, such as an electronic data processor, optical data processor, microprocessor, computer processor, and the like. The data processor 20 comprises a computing device 22, such as a desktop computer, laptop computer, portable computing device, smartphone, body worn computing device, or as a distributed computing device, such as a computing device served by a web server or other type of application server. The computing device 22 includes a display device 24 and one or more input devices 26, such as a keyboard, mouse, microphone, and the like. The display device 24 and the input device 26 can be combined, such as a touch screen device. A 'display' or 'display device' as used herein encompasses an output device or a user interface adapted for displaying images or data. A display may output visual, audio, and or tactile data. Examples of a display include, a computer monitor, a television screen, a touch screen, tactile electronic display, Vector display, Flat panel display, Vacuum fluorescent display (VF), Light-emitting diode (LED) displays, Electroluminescent display (ELD), Plasma display panels (PDP), Liquid crystal display (LCD), Organic light-emitting diode displays (OLED), a projector, body-mounted displays, and the like.”
Page 8, lines 11-15, where “The various engines or units 28, 30, 32, 34, 36, 38 are suitably 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 3-10, 13-19, and 21-22 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0259353 to Hewett in view of U.S. Patent Application Publication 2014/0073882 to Choi.

As per claim 1, Hewett teaches a longitudinal tracking system, comprising: 
a lesion tracking unit (see: Hewett, Fig. 1; and paragraph 46-48 and 51, is met by AV system comprising computers and software), in response to a received patient identifier (see: Hewett, paragraph 43, 65, 73, 75, 78, and 83, is met by DICOM header - it is well-known in the art that a DICOM header includes patient name and ID among other patient identifying information; the patient is identified; previous findings for the same patient; and loading medical images), is configured to: 
retrieve characteristic information for a longitudinally tracked lesion from a lesion tracking data store according to the patient identifier, wherein the characteristic information is missing a first measurement for the lesion measured on a first date (see: Hewett, Fig. 4 and 5; and paragraph 79, 97, 99, and 101, is met by each finding is associated with a date, as in Fig. 5, and radiological findings can include measurements like volume of a tumor, and longitudinal quantitative lesion measurements, and where an old image data set is missing and not available), where the first measurement and the first date are incorporated into a first narrative report stored in a report data store (see: Hewett, paragraph 78-81, is met by prefills a radiology report with the findings data created before and the renderings of the historical finding data retrieved from the registry, where prior findings are for the same patient);
retrieve narrative reports, including the first narrative report, from the report data store according to the patient identifier (see: Hewett, paragraph 40 and 48, is met by and a finding can be a text description of observations and might include terminology or coordinates to identify the characteristic area within the set of images, and could include medical observations such as text with reference to certain aspects to the particular set of images and annotations);
construct a display of the characteristic information for the longitudinally tracked lesion (see: Hewett, Fig. 4 and 5; and paragraph 95 and 98-99, is met by tabular and graphical renderings for longitudinal quantitative lesion measurements) and an indicator indicating the characteristic information is missing the first measurement determined by comparing measurements in the narrative reports with measurements in the characteristic information (see: Hewett, Fig. 4 and 5; and paragraph 48, 67-71, 78, 97, 99, and 101, is met by imaging studies not available locally, old image data sets are missing or not available, and findings alignment service that displays suggested prior finding to align with the current finding where the suggestions are made by comparing said findings which include text content including date as evident in Fig. 5 – here the suggested prior findings that are not the current findings and which are missing or not available locally are considered the indicator of at least one missing measurement);  
and a display device configured to display (see: Hewett, Fig. 1; and paragraph 46 and 47, is met by at least one monitor for displaying data) the constructed display of the characteristic information for the longitudinally tracked lesion and the indicator indicating the characteristic information is missing the first measurement for the lesion, in response to an indication to find the missing first measurement (see: Hewett, Fig. 4 and 5; and paragraph 48, 67-71, 78, 97, 99, and 101, is met by imaging studies not available locally, old image data sets are missing or not available, and findings alignment service that displays suggested prior finding to align with the current finding where the suggestions are made by comparing said findings which include text content including date as in Fig. 5 – here, display of suggested prior findings that are not the current findings and which are missing or not available locally are considered a display of the indicator of at least one missing measurement); 
wherein the lesion tracking unit displays a measurement of the identified measurements that corresponds to the missing first measurement in place of the indicator in the display of the characteristic information for the at least one longitudinally tracked lesion (see: Hewett, Fig. 4 and 5; and paragraph 95 and 98-99, is met by tabular and graphical renderings for longitudinal quantitative lesion measurements).
Hewett fails to specifically teach the following limitations met by Choi as cited:
a document parser engine configured to parse the narratives of the narrative reports and identify section and paragraph headers (see: Choi, paragraph 10, 19, and 75, is met by parsing the clinical data including freeform text or text entered into a more structured form, where as part of the parsing process, abbreviations, synonyms, and phrases, are parsed into distinct and non-redundant concepts); 
a concept extraction engine configured to map phrases of the parsed sentences to an ontology (see: Choi, paragraph 10, 17, 26, and 85, is met by semantic mapping and a symptoms ontology, where a symptoms ontology relating symptoms and alternate phrasings to the same concept and mapping concepts to observed values); and 
a measurement engine configured to identify measurements in the parsed sentences (see: Choi, paragraph 10, 19, and 75, is met by identifying a measurement associated with a symptom using semantic mapping; and extracting the identified measurement).
	It would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the findings alignment functionality as taught by Hewett to parse the clinical data, map concepts, and identify measurements using semantic mapping and ontology as taught by Choi with the motivation of reducing redundancies and ambiguities in disease and symptom classifications (see: Choi, paragraph 85).

As per claim 3, Hewett and Choi teach the invention as claimed, see discussion of claim 1, and further teach: 
a temporal resolution engine configured to identify a temporal identifier for each identified measurement of the identified measurements (see: Hewett, Fig. 5; and paragraph 48, 67-71, 78, 97, 99, 101, is met by comparing findings which include text content including date as in Fig. 5). 
 
As per claim 4, Hewett and Choi teach the invention as claimed, see discussion of claim 3, and further teach: 
wherein the identified temporal identifier for each identified measurement corresponds to a date of a narrative report of the narrative reports (see: Hewett, Fig. 5; and paragraph 48, 67-71, 78, 97, 99, and 101, is met by comparing findings which include text content including date as in Fig. 5). 
 
As per claim 5, Hewett and Choi teach the invention as claimed, see discussion of claim 4, and further teach: 
a control engine configured to associate the identified measurements with the missing measurement based on the identified temporal identifier for each identified measurement and at least one of: the identified paragraph and section headers;  the mapped phrases;  a semantic meaning from the parsed sentences;  a measurement comparisons with tracked measurements from a different temporal identifier;  or image references (see: Hewett, Fig. 4 and 5; and paragraph 48, 67-71, 78, 97, 99, and 101, is met by imaging studies not available locally, old image data sets are missing or not available, and findings alignment service that displays suggested prior finding to align with the current finding where the suggestions are made by comparing said findings which include text content including date as evident in Fig. 5 – here the suggested prior findings that are not the current findings and which are missing or not available locally are considered the indicator of at least one missing measurement). 
 
As per claim 6, Hewett and Choi teach the invention as claimed, see discussion of claim 5, and further teach: 
wherein the lesion tracking unit is further configured to construct the display of the characteristic information with the associated identified measurements (see: Hewett, Fig. 4 and 5; and paragraph 95 and 98-99, is met by tabular and graphical renderings for longitudinal quantitative lesion 
 
As per claim 8, Hewett and Choi teach the invention as claimed, see discussion of claim 3, and further teach: 
wherein the temporal resolution engine is further configured to identify the temporal identifier for one or more referenced images in the narrative based on the narrative (see: Hewett, Fig. 5; and paragraph 48, 67-71, 78, 97, 99, and 101, is met by findings alignment service that displays suggested prior finding to align with the current finding where the suggestions are made by comparing said findings which include text content including date as evident in Fig. 5). 
 
As per claim 9, Hewett and Choi teach the invention as claimed, see discussion of claim 6, and further teach: 
wherein the lesion tracking unit is further configured to display based on the associated measurements: a fragment of the report narrative which includes one of the associated measurements (see: Hewett, Fig. 4 and 5; and paragraph 48, 67-71, 78, and 95-101, is met by display current findings with related previous findings, including images, annotations, and text content). 
 
As per claim 10, Hewett and Choi teach the invention as claimed, see discussion of claim 6, and further teach: 
wherein the lesion tracking unit, in response to an indication confirming update of the at least one longitudinally tracked lesion with the measurement, is configured to store the measurement and the identified temporal identifier in the lesion tracking data store (see: Hewett, Fig. 2; and paragraph 60, 77, 83-86, and 93, is met by storing validated aligned findings). 
 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0259353 to Hewett in view of U.S. Patent Application Publication 2014/0073882 to Choi further in view of U.S. Patent Application Publication 2014/0016845 to Gazit.

As per claim 7, Hewett and Choi teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the measurement includes a first longest length of a lesion taken from an image slice and (see: Hewett, paragraph 47, 80, and 99, is met by quantitative image analysis such as measurements of lengths, size and shape of anatomical features with the medical image, quantitative lesion measurements). 
	Hewett, Choi, and Tomson fail to specifically teach a second longest length orthogonal to the first longest length; however, Gazit determining the parameters of an imaged lesion including but not limited to longest diameter and second diameter (see: Gazit, paragraph 4, 13, 38, and 45).
It would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the image analysis of lesion lengths as taught by Hewett and Choi to include determining the parameters of an imaged lesion including but not limited to longest diameter and second diameter as taught by Gazit with the motivation of exporting the parameters to a report for further analysis by other physicians in order to determine the course of treatment (see: Gazit, paragraph 38).

Claims 11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0259353 to Hewett in view of U.S. Patent Application Publication 2014/0073882 to Choi further in view of U.S. Patent Application Publication 2016/0070758 to Thomson.

As per claim 11, Hewett teaches method of longitudinal tracking, comprising: 
in response to a received patient identifier (see: Hewett, paragraph 43, 65, 73, 75, 78, and 83, is met by DICOM header - it is well-known in the art that a DICOM header includes patient name and ID among other patient identifying information; the patient is identified; previous findings for the same patient; and loading medical images), displaying on a display device (see: Hewett, Fig. 1; and paragraph 46 and 47, is met by at least one monitor for displaying data) a constructed display of characteristic information for at least one longitudinally tracked lesion (see: Hewett, Fig. 4 and 5; and paragraph 95 and 98-99, is met by tabular and graphical renderings for longitudinal quantitative lesion measurements) retrieved according to the patient identifier (see: Hewett, Fig. 4 and 5; and paragraph 79, 97, 99, and 101, is met by each finding is associated with a date, as in Fig. 5, and radiological findings can include measurements like volume of a tumor, and longitudinal quantitative lesion measurements, and where an old image data set is missing and not available), and an indicator of at least one missing measurement in the displayed characteristic information determined by comparing measurements in retrieved reports with measurements in the characteristic information, in response to an indication to find the at least one missing measurement (see: Hewett, Fig. 4 and 5; and paragraph 48, 67-71, 78, 97, 99, and 101, is met by imaging studies not available locally, old image data sets are missing or not available, and findings alignment service that displays suggested prior finding to align with the current finding where the suggestions are made by comparing said findings which include text content including date as evident in Fig. 5 – here the suggested prior findings that are not the current findings and which are missing or not available locally are considered the indicator of at least one missing measurement), 
displaying measurements corresponding to the at least one missing measurement in place of the indicator (see: Hewett, Fig. 4 and 5; and paragraph 95 and 98-99, is met by tabular and graphical renderings for longitudinal quantitative lesion measurements).
Hewett fails to specifically teach the following limitations met by Choi as cited:
parsing the narrative of the at least one report into sentences and identifying section and paragraph header (see: Choi, paragraph 10, 19, and 75, is met by parsing the clinical data including freeform text or text entered into a more structured form, where as part of the parsing process, abbreviations, synonyms, and phrases, are parsed into distinct and non-redundant concepts)s;
mapping phrases of the parsed sentences to an ontology (see: Choi, paragraph 10, 17, 26, and 85, is met by semantic mapping and a symptoms ontology, where a symptoms ontology relating symptoms and alternate phrasings to the same concept and mapping concepts to observed values); and
It would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the findings alignment functionality as taught by Hewett to parse the clinical data, map concepts, and identify measurements using semantic mapping and ontology as taught by Choi with the motivation of reducing redundancies and ambiguities in disease and symptom classifications (see: Choi, paragraph 85).
Hewett and Choi fail to specifically teach the following limitations met by Tomson as cited:
identifying and normalizing measurements in the parsed sentences; such that an identified and normalized measurement is displayed (see: Thomson, paragraph 32 and 38, is met by normalize different values of user data such as by converting values to standard units in the context of employed ontology data mapping); and
It would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the findings alignment functionality as taught by Hewett and Choi to normalize different values of user data as taught by Tomson with the motivation of allowing the user to select a standard unit in their user preferences in order to convert all relevant measures into those standard (see: Tomson, paragraph 38).

As per claim 13, Hewett, Choi, and Thompson teach the invention as claimed, see discussion of 11, and further teach: 
identifying a temporal identifier for each identified measurement (see: Hewett, Fig. 5; and paragraph 48, 67-71, 78, 97, 99, 101, is met by comparing findings which include text content including date as in Fig. 5).

As per claim 14, Hewett, Choi, and Thompson teach the invention as claimed, see discussion of claim 13, and further teach: 
associating the identified measurements with the at least one missing measurement based on the identified temporal identifier for each identified measurement and at least one of: the identified paragraph and section headers; the mapped phrases; a semantic meaning from the parsed sentences; a measurement comparisons with tracked measurements from a different temporal identifier; or image references (see: Hewett, Fig. 4 and 5; and paragraph 48, 67-71, 78, 97, 99, and 101, is met by imaging studies not available locally, old image data sets are missing or not available, and findings alignment service that displays suggested prior finding to align with the current finding where the suggestions are made by comparing said findings which include text content including date as evident in Fig. 5 – here the suggested prior findings that are not the current findings and which are missing or not available locally are considered the indicator of at least one missing measurement).

As per claim 15, Hewett, Choi, and Thompson teach the invention as claimed, see discussion of claim 13, and further teach: 
wherein further identifying further includes identifying a temporal identifier for one or more referenced images in the narrative based on the narrative (see: Hewett, Fig. 5; and paragraph 48, 67-71, 78, 97, 99, and 101, is met by findings alignment service that displays suggested prior finding to align with the current finding where the suggestions are made by comparing said findings which include text 

As per claim 16, Hewett, Choi, and Thompson teach the invention as claimed, see discussion of claim 14, and further teach: 
displaying the associated measurements on the display device (see: Hewett, Fig. 4 and 5; and paragraph 48, 67-71, 78, and 95-101, is met by display current findings with related previous findings, including images, annotations, and text content).

As per claim 17, Hewett, Choi, and Thompson teach the invention as claimed, see discussion of claim 16, and further teach: 
displaying further a fragment of the report narrative which includes one of the associated measurements (see: Hewett, Fig. 4 and 5; and paragraph 48, 67-71, 78, and 95-101, is met by display current findings with related previous findings, including images, annotations, and text content).

As per claim 18, Hewett, Choi, and Thompson teach the invention as claimed, see discussion of claim 16, and further teach: 
displaying a referenced image corresponding to one of the associated measurements (see: Hewett, Fig. 5; and paragraph 48, 67-71, 78, 97, 99, and 101, is met by findings alignment service that displays suggested prior finding to align with the current finding where the suggestions are made by comparing said findings which include text content including date as evident in Fig. 5).

As per claim 19, Hewett, Choi, and Thompson teach the invention as claimed, see discussion of claim 14, and further teach: 
storing the associated measurements and identified temporal identifier in a data store in response to an indication confirming update of the characteristic information of at least one longitudinally tracked lesion with the associated measurements (see: Hewett, Fig. 2; and paragraph 60, 77, 83-86, and 93, is met by storing validated aligned findings).

Claim 20 repeats the subject matter of claim 11, which has been shown to be fully disclosed by the teachings of Hewett, Choi, and Tomson as rejected above; as such, claim 20 is rejected here for the same reasons given in the above rejections of claim 11, which are incorporated herein.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0259353 to Hewett in view of U.S. Patent Application Publication 2014/0073882 to Choi further in view of U.S. Patent Application Publication 2014/0365239 to Sadeghi.

As per claim 21, Hewett and Choi teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the temporal resolution engine determines the first narrative report corresponds to the missing first measurement (see: Hewett, Fig. 4 and 5; and paragraph 48, 67-71, 78, 97, 99, and 101, is met by imaging studies not available locally, old image data sets are missing or not available, and findings alignment service that displays suggested prior finding to align with the current finding where the suggestions are made by comparing said findings which include text content including date as evident in Fig. 5 – here the suggested prior findings that are not the current findings and which are missing or not available locally are considered the indicator of at least one missing measurement) and the lesion tracking unit displays the measurement of the first narrative report in place of the indicator in the display of the characteristic information for the at least one longitudinally tracked lesion (see: Hewett, Fig. 4 and 5; and paragraph 95 and 98-99, is met by tabular and graphical renderings for 
Hewett teaches calculating a probability that two findings describe the same pathology (see: Hewett, paragraph 68), but Hewett fails to specifically teach the following limitations met by Sadeghi as cited:
a temporal resolution engine comprising a trained classifier configured to determine which narrative report corresponds to the missing first measurement (see: Sadeghi, Fig. 8; and paragraph 45, 54-55, 82, 108, 111, and 114, is met by a quality assurance (QA) tool automatically identifying missing pieces of information, by applying facts extracted from the report text by a clinical language understanding (CLU) engine which incorporates knowledge from medical radiology, and attempting to retrieve the missing pieces of information from one or more other sources such as patient health records), 
It would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the findings alignment functionality as taught by Hewett and Choi to includes the quality assurance tool functionality as taught by Sadeghi with the motivation of presenting assumed values within a draft report for presentation to the medical professional as part of a report review workflow so that the medical professional may simply confirm the assumed values or provide corrections thereto while he reviews the draft report, which may be less disruptive than providing the missing information through a separate process (see: Sadeghi, paragraph 111).

As per claim 22, Hewett, Choi, and Sadeghi teach the invention as claimed, see discussion of claim 21, and further teach: 
a control engine configured to employ a statistical method to match the missing measurement with the measurement in the first narrative report (see: Sadeghi, Fig. 8; and paragraph 153, is met by a fact extraction component may make use of one or more statistical models to extract semantic entities 
It would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the findings alignment functionality as taught by Hewett and Choi to includes the fact extraction functionality as taught by Sadeghi with the motivation of determining a particular output for an input with particular characteristics by considering how often (e.g., with what probability) training inputs with those same characteristics (or similar characteristics) were associated with that particular output in the statistical model's training data, and in this way not have to differ to rule-based models (see: Sadeghi, paragraph 153).

Response to Arguments
Applicant’s arguments from the response filed on 01/13/2021 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 USC 101 rejections should be withdrawn because “the Office concludes that claims 1, 11 and 20, as wholes, cover managing personal behavior or relationships or interactions between people of the certain methods of organizing human activity category. Hence, the Office has not satisfied the burden of explaining why a specific limitation(s) falls within this sub-category of certain methods of organizing human activity. For example, why does the limitation "a concept extraction engine configured to map phrases of the parsed sentences to an ontology" fall under the managing personal behavior or relationships or interactions between people sub-category? At least the limitations directed to parsing the narrative in the reports, mapping the phrases of parsed sentences to an ontology, and identifying and normalizing measurements in the parsed sentences do not fall within this subcategory.”

The argument implies that the claims have not been considered as a whole and then focuses on one limitation without considering the limitations as a whole. Furthermore, the “engine” was not recited as part of the abstract idea and is addressed as an additional limitation. The mapping of phrases of the parsed sentences to an ontology is within the context of analyzing patient data in order to longitudinally track the patient’s lesions, as outlined in the recitations above. The originally filed specification indicates, on page 3, lines 7-10, that “finding missing measurements provide more complete longitudinal information about tracked lesions. More complete longitudinal information aides healthcare practitioner review of the longitudinal information and provides for more informed decision making concerning patients with tracked lesions.” This is abstract, concerns healthcare tracking and practitioner decision making and does so further by organizing, or “mapping”, phrases of parsed sentences to an ontology. 
It is further argued that in view of what is Example 42 provide by the Office that claims should be viewed as statutory; however, Example 42 was found statutory because it provided remote access and converted information into a standardized format, but this is not the case. Those features were among others which included collection of medical records in real time and transmission to users in real time so that each user has immediate access to up-to-date patient information through a graphical user interface. The claim provided a specific improvement over prior art systems by transmitting to all remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. The present claims do not rely upon such technology and do not compare to example claim 42.

In the remarks, Applicant argues in substance that (2) the 35 USC 103 rejections should be withdrawn because “[a]ssociating different medical findings in different images based on landmarks 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The prior art is not applied in the manner alleged. Hewett teaches imaging studies not available locally and old image data sets are missing or not available. Such sets include findings. Hewett also teaches a findings alignment service that displays suggested prior finding to align with the current finding where the suggestions are made by comparing said findings which include text content including date as evident in Fig. 5, and here the suggested prior findings that are not the current findings and which are missing or not available locally are considered the indicator of at least one missing measurement. Finally, Hewett teaches that findings include a finding can be a text description of observations and might include terminology or coordinates to identify the characteristic area within the set of images, and could include medical observations such as text with reference to certain aspects to the particular set of images and annotations. Considered as a whole, Hewett teaches the broadly claimed limitations as argued such that “characteristic information is missing a measurement in a report, displaying the characteristic information with an indicator indicating the measurement is missing, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626